 

Exhibit 10.1

 

Execution Version

 

 

October 21, 2020

 

Acamar Partners Acquisition Corp..

1450 Brickell Avenue, Suite 2130

Miami, Florida 33131

 

CarLotz, Inc.

611 Bainbridge Street, Suite 100

Richmond, VA 23220

 

Re: Sponsor Letter Agreement

 

Ladies and Gentlemen:

 

This letter (this “Sponsor Letter Agreement”) is being delivered to you in
accordance with that certain Agreement and Plan of Merger, dated as of the date
hereof, by and among Acamar Partners Acquisition Corp., a Delaware corporation
(the “Acquiror”), CarLotz, Inc., a Delaware corporation (the “Company”), and
Acamar Partners Sub, Inc., a Delaware corporation (the “Merger Agreement”) and
hereby amends and restates in its entirety with respect to Acamar Partners
Sponsor I LLC, a Delaware limited liability company (the “Sponsor”) that certain
letter, dated February 21, 2019, from the Sponsor to the Acquiror (the “Prior
Letter Agreement”). Certain capitalized terms used herein are defined in
paragraph 11 hereof. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement. Pursuant to the Merger Agreement (and subject to the terms and
conditions set forth therein), Merger Sub will merge with and into the Company,
with the Company surviving the merger (the “Merger”).

 

The Sponsor is currently, and as of the Closing will be, the record owner of all
of the (i) outstanding Founder Shares and (ii) outstanding Private Placement
Warrants (each, as defined in Acquiror’s final prospectus dated February 22,
2019 (the “Prospectus”)), with Sponsor’s ownership set forth on a chart
delivered to Acquiror and the Company on the date hereof (the “Sponsor Ownership
Chart”) (the Founder Shares owned by the Sponsor, together with any additional
shares of Acquiror Common Stock or Founder Shares (or any securities convertible
into or exercisable or exchangeable for Acquiror Common Stock or Founder Shares)
in which the Sponsor acquires record or beneficial ownership after the date
hereof, including by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities, the “Sponsor’s Covered
Shares”).

 

On the Closing Date, Acquiror will be renamed CarLotz, Inc. and remain listed on
the NASDAQ. The renamed public company parent of the Company is herein referred
to as “New CarLotz”.

 

In order to induce the Company and Acquiror to enter into the Merger Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Sponsor hereby agrees with Acquiror (and
after the Closing, New CarLotz) and, at all times prior to any valid termination
of the Merger Agreement, the Company as follows:

 

1.                   The Sponsor, in its capacity as a stockholder of Acquiror,
agrees irrevocably and unconditionally that, at Acquiror Stockholders’ Meeting,
at any other meeting of the stockholders of Acquiror (whether annual or special
and whether or not an adjourned or postponed meeting, however called and
including any adjournment or postponement thereof) and in connection with any
written consent of stockholders of Acquiror, the Sponsor shall, and shall cause
any other holder of record of any of the Sponsor’s Covered Shares to:

 

a.        when such meeting is held, appear at such meeting or otherwise cause
the Sponsor’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;

 



 

  2

 

b.       vote in person, or by proxy (or execute and return an action by written
consent), or cause to be voted at such meeting in person, or by proxy (or
validly execute and return and cause such consent to be granted with respect
to), all of the Sponsor’s Covered Shares owned as of the record date for such
meeting (or the date that any written consent is executed by the Sponsor) in
favor of each Voting Matter and any other matters necessary or reasonably
requested by the Company for consummation of the Merger and the Transactions;
and

 

c.        vote in person, or by proxy (or execute and return an action by
written consent), or cause to be voted at such meeting in person or by proxy (or
validly execute and return and cause such consent to be granted with respect
to), all of the Sponsor’s Covered Shares against any Acquiror Acquisition
Proposal and any other action that would reasonably be expected to materially
impede, interfere with, delay, postpone or adversely affect the Merger or any of
the Transactions or result in a breach of any covenant, representation or
warranty or other obligation or agreement of Acquiror under the Merger Agreement
or result in a breach of any covenant, representation or warranty or other
obligation or agreement of the Sponsor contained in this Sponsor Letter
Agreement.

 

The obligations of the Sponsor specified in this Section 1 shall apply whether
or not the Merger or any other Voting Matter is recommended by the board of
directors of Acquiror.

 

2.                   The Sponsor hereby agrees and acknowledges that (i) the
underwriters of Acquiror’s initial public offering, Acquiror, after the Closing,
New CarLotz, and, prior to any valid termination of the Merger Agreement, the
Company would be irreparably injured in the event of a breach by the Sponsor of
its obligations under paragraphs 1, 3 and 4 of this Sponsor Letter Agreement
(with respect to such underwriters, only such provisions as were contained in
the Prior Letter Agreement), (ii) monetary damages may not be an adequate remedy
for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

3.                   The Sponsor agrees that it shall not Transfer any Founder
Shares (or any shares of Acquiror Common Stock issuable upon conversion thereof)
until (collectively, the “Founder Shares Lock-up Period”):

 

a.with respect to 50% of such Founder Shares or shares of Acquiror Common Stock
issuable upon conversion thereof, the earliest of (A) one year after the
completion of the Merger, (B) subsequent to the Merger, if the closing trading
price of the common stock of New CarLotz (the “New CarLotz Common Stock”) equals
or exceeds $12.00 per share (as equitably adjusted for stock splits, stock
dividends, special cash dividends, reorganizations, combinations,
recapitalizations and similar transactions affecting the New CarLotz Common
Stock) over any twenty (20) Trading Days within any thirty (30) Trading Day
period commencing 150 days after the Merger and (C) the date following the
completion of the Merger on which a Change of Control with respect to New
CarLotz is consummated that will result in the holders of New CarLotz Common
Stock receiving a per share price equal to or in excess of the Reference Price
(as equitably adjusted for stock splits, stock dividends, special cash
dividends, reorganizations, combinations, recapitalizations and similar
transactions affecting Acquiror Common Stock or New CarLotz Common Stock after
the date of this Agreement).

b.with respect to 25% of such Founder Shares or shares of Acquiror Common Stock
issuable upon conversion thereof, the date on which the closing trading price of
the New CarLotz Common Stock has been greater than $12.50 per share (as
equitably adjusted for stock splits, stock dividends, special cash dividends,
reorganizations, combinations, recapitalizations and similar transactions
affecting the New CarLotz Common Stock) over any twenty (20) Trading Days within
any thirty (30) Trading Day period commencing 150 days after the Merger; and

c.with respect to 25% of such Founder Shares or shares of Acquiror Common Stock
issuable upon conversion thereof, the date on which the closing trading price of
the New CarLotz Common Stock has been greater than $15.00 per share (as
equitably adjusted for stock splits, stock dividends, special cash dividends,
reorganizations, combinations, recapitalizations and similar transactions
affecting the New CarLotz Common Stock) over any twenty (20) Trading Days within
any thirty (30) Trading Day period commencing 150 days after the Merger (the
“Upper Threshold Date”).

 



 

  3

 

4.                   The certificates evidencing the Founder Shares and any
shares of Acquiror Common Stock issuable upon the conversion thereof shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

THE SECURITIES EVIDENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND
CERTAIN OTHER AGREEMENTS, SET FORTH IN THE SPONSOR LETTER AGREEMENT, DATED AS OF
OCTOBER 21, 2020, BY AND AMONG THE HOLDER HEREOF AND THE OTHER PARTIES THERETO.

 

5.                   The Sponsor agrees that it shall not Transfer any Private
Placement Warrants (or Acquiror Common Stock issued or issuable upon the
conversion or exercise of the Private Placement Warrants), until 30 days after
the completion of the Merger (the “Private Placement Warrants Lock-up Period”,
together with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

6.                   Notwithstanding the provisions set forth in paragraphs 3
and 5, Transfers of the Founder Shares, Private Placement Warrants and Acquiror
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor or any
of its permitted transferees (that have complied with this paragraph 6), are
permitted (a) to Acquiror’s officer or directors, any affiliates and its
employees or family member of any of Acquiror’s officers or directors, (b) to
any members of the Sponsor or any affiliates of the Sponsor; (c) in the case of
an individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (d) in the case
of an individual, by virtue of laws of descent and distribution upon death of
the individual; (e) in the case of an individual, pursuant to a qualified
domestic relations order; (f) by private sales or transfer made in connection
with the consummation of the Merger; provided, however, that in the case of
clauses (a) through (f) these permitted transferees must enter into a written
agreement with Acquiror agreeing to be bound by the transfer restrictions in and
other provisions contained in this Agreement; provided, further, that the
individuals identified as “Not Subject to Paragraph 3(a)” in the Sponsor
Ownership Chart, who collectively will own less than 0.65% of the number of
issued and outstanding shares of Acquiror Common Stock immediately after giving
effect to the Merger, shall not be subject to the Transfer restrictions set
forth in paragraph 3(a).

 

7.                   Forfeiture of Founder Shares. In the event of the failure
to achieve the trading price threshold set forth in Section 3(b) on or prior to
the sixty (60) months following the Merger (the first Business Day following the
end of such period, the “Forfeiture Date”), or the failure to achieve the
trading price threshold set forth in Section 3(c) on or prior to the Forfeiture
Date, the portion of the Founder Shares (or Acquiror Common Stock issuable from
conversion thereof), the release of the lockup of which is subject to the
achievement of the applicable threshold, shall be forfeited and transferred to
Acquiror by the holder that Beneficially Owns such Founder Shares (or Acquiror
Common Stock issuable from conversion thereof), without any consideration for
such Transfer. For the avoidance of doubt, prior to the Forfeiture Date, all of
the holders of Founder Shares (or Acquiror Common Stock issuable upon conversion
thereof) shall have the right to vote such shares and to receive dividends with
respect to such shares.

 

8.                   The Sponsor represents and warrants that it has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked. The Sponsor represents and warrants that it is not
subject to, or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person or (iii) pertaining to any dealings in any securities and it
is not currently a defendant in any such criminal proceeding.

 



 

  4

  

9.                   Except as disclosed in the Prospectus, neither the Sponsor
nor any Affiliate of the Sponsor, nor any director or officer of Acquiror, shall
receive from Acquiror any finder’s fee, reimbursement, consulting fee, monies in
respect of any repayment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the Merger, other
than the following, none of which will be made from the proceeds held in the
Trust Account prior to the completion of the Merger: payment to an affiliate of
the Sponsor for office space, administrative support and salaries to be paid to
employees of such affiliate for due diligence and related services in connection
with Acquiror’s search for a target company (although no salaries or fees will
be paid from the monthly fee to members of the Company’s management team) and
related support services for a total of $37,000 per month, including any accrued
but unpaid amounts; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination (including, for the avoidance of doubt, the Merger); and repayment
of loans, if any, and on such terms as to be determined by Acquiror from time to
time, made by the Sponsor or certain of Acquiror’s officers and directors to
finance transaction costs in connection with the Merger, provided, that, if
Acquiror does not consummate the Merger, a portion of the working capital held
outside the Trust Account may be used by Acquiror to repay such loaned amounts
so long as no proceeds from the Trust Account are used for such repayment. Up to
$2,000,000 of such loans may be convertible into New CarLotz Common Stock and
warrants of New CarLotz at a price of $10.00 for each combination of one (1)
share and one-third (1/3) warrant. During the period commencing on the date
hereof and ending on the earlier of (i) the consummation of the Closing and (ii)
the valid termination of the Merger Agreement, the Sponsor agrees not to enter
into, modify or amend any Contract between or among the Sponsor or any Affiliate
of the Sponsor (other than Acquiror or any of its Subsidiaries), on the one
hand, and Acquiror or any of its Subsidiaries, on the other hand, that would
contradict, limit, restrict or impair (x) any party’s ability to perform or
satisfy any obligation under this Sponsor Letter Agreement or (y) the Company’s
or Acquiror’s ability to perform or satisfy any obligation under the Merger
Agreement.

 

10.                The Sponsor has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement.

 

11.                As used herein, (i) “Beneficially Own” has the meaning
ascribed to it in Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); (ii) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving Acquiror and one or more businesses; (iii)
“Founder Shares” shall mean 7,639,330 shares of Class B common stock, par value
$0.0001 per share ; (iv) “Private Placement Warrants” shall mean 6,074,310
warrants to purchase Common Stock; (v) “Prospectus” shall mean the registration
statement on Form S-1 and prospectus filed by Acquiror with the U.S. Securities
and Exchange Commission (the “Commission”) in connection with the Public
Offering; (vi) “Public Offering” shall mean the underwritten initial public
offering of up to 34,500,000 of Acquiror’s units (the “Units”), each comprised
of one share of Common Stock and one-third of one warrant; (vii) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (viii) “Shares” shall mean, collectively, collectively, the shares of
Common Stock and the Founder Shares; (ix) “Transfer” shall mean the (a) direct
or indirect transfer, sale of, offer to sell, contract or any agreement to sell,
hypothecate, pledge, encumber grant of any option to purchase or otherwise
dispose of, either voluntarily or involuntarily, or any agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (x) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering and the sale of the Private Placement Warrants was deposited.

 



 

  5

 

12.                This Sponsor Letter Agreement and the other agreements
referenced herein constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersede all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby, including, without limitation,
with respect to the Sponsor, the Prior Letter Agreement. This Sponsor Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by Acquiror, or after the Closing, New CarLotz and, before
the Closing, the Company and the other parties charged with such change,
amendment, modification or waiver, it being acknowledged and agreed that the
Company’s execution of such an instrument will not be required after any valid
termination of the Merger Agreement.

 

13.                No party hereto may, except as set forth herein, assign
either this Sponsor Letter Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other parties.
Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Sponsor Letter Agreement shall be binding on, and
inure to the benefit of, the Sponsor, Acquiror and the Company and their
respective successors (including New CarLotz), heirs, personal representatives
and assigns and permitted transferees.

 

14.                This Sponsor Letter Agreement may be executed in any number
of original, electronic or facsimile counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

15.                This Sponsor Letter Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Sponsor Letter Agreement or of any
other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Sponsor Letter Agreement a provision as similar in terms
to such invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

16.                This Sponsor Letter Agreement, and all claims or causes of
action based upon, arising out of, or related to this Sponsor Letter Agreement
or the transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of Laws of another jurisdiction. Any
Action based upon, arising out of or related to this Sponsor Letter Agreement or
the transactions contemplated hereby shall be heard and determined exclusively
in the Delaware Court of Chancery; provided, however, that if jurisdiction is
not then available in the Delaware Court of Chancery, then any such Action may
be brought in any federal court located in the State of Delaware or any other
Delaware state court, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or
convenience of forum, agrees that all claims in respect of the Action shall be
heard and determined only in any such court, and agrees not to bring any Action
arising out of or relating to this Sponsor Letter Agreement or the transactions
contemplated hereby in any other court. Nothing herein contained shall be deemed
to affect the right of any party to serve process in any manner permitted by Law
or to commence legal proceedings or otherwise proceed against any other party in
any other jurisdiction, in each case, to enforce judgments obtained in any
Action brought pursuant to this paragraph. The prevailing party in any such
Action (as determined by a court of competent jurisdiction) shall be entitled to
be reimbursed by the non-prevailing party for its reasonable expenses, including
reasonable attorneys’ fees, incurred with respect to such Action. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS SPONSOR LETTER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

17.                Any notice, consent or request to be given in connection with
any of the terms or provisions of this Sponsor Letter Agreement shall be in
writing and shall be sent or given in accordance with the terms of Section 9.02
of the Merger Agreement to the applicable party at its principal place of
business.

 



 

  6

 

18.                This Sponsor Letter Agreement shall terminate on the earliest
of (a) the consummation of a Change of Control that will result in the holders
of New CarLotz Common Stock receiving a per share price equal to or in excess of
the Reference Price (as equitably adjusted for stock splits, stock dividends,
special cash dividends, reorganizations, combinations, recapitalizations and
similar transactions affecting Acquiror Common Stock or New CarLotz Common Stock
after the date of this Agreement), (b) the Upper Threshold Date occurring on or
before the Forfeiture Date and (c) the Forfeiture Date. In the event of a valid
termination of the Merger Agreement, this Sponsor Letter Agreement shall be of
no force and effect and shall revert to the Prior Letter Agreement. No such
termination or reversion shall relieve the Sponsor, Acquiror or the Company from
any obligation accruing, or liability resulting from a breach of this Sponsor
Letter Agreement occurring. prior to such termination or reversion.

 

19.                The Sponsor hereby represents and warrants to Acquiror and
the Company as follows: (i) it is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, and the
execution, delivery and performance of this Sponsor Letter Agreement and the
consummation of the transactions contemplated hereby are within the Sponsor’s
limited liability company powers and have been duly authorized by all necessary
limited liability company actions on the part of the Sponsor; (ii) this Sponsor
Letter Agreement has been duly executed and delivered by the Sponsor and,
assuming due authorization, execution and delivery by the other parties to this
Sponsor Letter Agreement, this Sponsor Letter Agreement constitutes a legally
valid and binding obligation of the Sponsor, enforceable against the Sponsor in
accordance with the terms hereof (except as enforceability may be limited by
bankruptcy Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies); (iii) the execution and delivery of this Sponsor
Letter Agreement by the Sponsor does not, and the performance by the Sponsor of
its obligations hereunder will not, (A) conflict with or result in a violation
of the organizational documents of the Sponsor, or (B) require any consent or
approval that has not been given or other action that has not been taken by any
third party (including under any Contract binding upon the Sponsor or the
Sponsor’s Founder Shares or Private Placement Warrants, as applicable), in each
case, to the extent such consent, approval or other action would prevent, enjoin
or materially delay the performance by the Sponsor of its obligations under this
Sponsor Letter Agreement; (iv) there are no Actions pending against the Sponsor
or, to the knowledge of the Sponsor, threatened against the Sponsor, before (or,
in the case of threatened Actions, that would be before) any arbitrator or any
Governmental Authority, which in any manner challenges or seeks to prevent,
enjoin or materially delay the performance by the Sponsor of its obligations
under this Sponsor Letter Agreement; (v) except for fees described on Schedule
5.17 of the Merger Agreement, no financial advisor, investment banker, broker,
finder or other similar intermediary is entitled to any fee or commission from
the Sponsor, Acquiror, any of its Subsidiaries or any of their respective
Affiliates in connection with the Merger Agreement or this Sponsor Letter
Agreement or any of the respective transactions contemplated thereby and hereby,
in each case, based upon any arrangement or agreement made by or, to the
knowledge of the Sponsor, on behalf of the Sponsor, for which Acquiror, the
Company or any of their respective Affiliates would have any obligations or
liabilities of any kind or nature; (vi) the Sponsor has had the opportunity to
read the Merger Agreement and this Sponsor Letter Agreement and has had the
opportunity to consult with its tax and legal advisors; (vii) the Sponsor has
not entered into, and shall not enter into, any agreement that would restrict,
limit or interfere with the performance of the Sponsor’s obligations hereunder;
(viii) the Sponsor has good title to all such Founder Shares and Private
Placement Warrants, and there exist no Liens or any other limitation or
restriction (including, without limitation, any restriction on the right to
vote, sell or otherwise dispose of such Founder Shares or Private Placement
Warrants (other than transfer restrictions under the Securities Act)) affecting
any such Founder Shares or Private Placement Warrants, other than pursuant to
(A) this Sponsor Letter Agreement, (B) Acquiror’s certificate of incorporation,
(C) the Merger Agreement, (D) the Registration Rights Agreement, or (E) any
applicable securities laws; and (ix) the Founder Shares and Private Placement
Warrants identified in the Sponsor Ownership Chart are the only Founder Shares
or Private Placement Warrants owned of record or Beneficially Owned by the
Sponsor as of the date hereof, and none of such Founder Shares or Private
Placement Warrants is subject to any proxy, voting trust or other agreement or
arrangement with respect to the voting of such Founder Shares or Private
Placement Warrants, except as provided in this Sponsor Letter Agreement.

 

20.                If, and as often as, there are any changes in Acquiror, the
Founder Shares or the Private Placement Warrants by way of stock split, stock
dividend, combination or reclassification, or through merger, consolidation,
reorganization, recapitalization or business combination, or by any other means,
equitable adjustment shall be made to the provisions of this Sponsor Letter
Agreement as may be required so that the rights, privileges, duties and
obligations hereunder shall continue with respect to Acquiror, Acquiror’s
successor or the surviving entity of such transaction, the Founder Shares and
Private Placement Warrants, each as so changed. For avoidance of doubt, such
equitable adjustment shall be made to the performance criteria set forth in
paragraph 3.

 



 

  7

 

21.                Each of the parties hereto agrees to execute and deliver
hereafter any further document, agreement or instrument of assignment, transfer
or conveyance as may be necessary or desirable to effectuate the purposes hereof
and as may be reasonably requested in writing by another party hereto.

 

[signature page follows]

 



 

  8

 

  Sincerely,       ACAMAR PARTNERS SPONSOR I LLC              

By:

  /s/ Juan Carlos Torres Carretero       Name: Juan Carlos Torres Carretero    
  Title: Managing Member          

 

By:

  /s/ Raffaele Roberto Vitale       Name: Raffaele Roberto Vitale       Title:
Managing Member          

 

By:

  /s/ Luis Ignacio Solorzano Aizpuru       Name: Luis Ignacio Solorzano Aizpuru
      Title:Managing Member          

 

By:

  /s/ Juan Duarte Hinterholzer       Name: Juan Duarte Hinterholzer       Title:
Managing Member          

 

By:

  /s/ Joseba Asier Picaza Ucar       Name: Joseba Asier Picaza Ucar       Title:
Managing Member

 



 

  9

 

Acknowledged and Agreed:       ACAMAR PARTNERS ACQUISITION CORP.        

 

By:

  /s/ Luis Ignacio Solorzano Aizpuru       Name: Luis Ignacio Solorzano Aizpuru
      Title: Chief Executive Officer  

 

 

Acknowledged and Agreed:       CARLOTZ, INC.        

 

By:

  /s/ Michael Bor       Name: Michael Bor       Title: Chief Executive Officer  

 



 

